     Case 2:20-cv-09302 Document 1 Filed 10/09/20 Page 1 of 4 Page ID #:1



 1    Richard A. Lazenby (State Bar No. 202105)
      Email: rlazenby@victorrane.com
 2    Michael Cutler (State Bar No. 298875)
      Email: mcutler@victorrane.com
 3    VICTOR RANE
      9350 Wilshire Blvd., Suite 308
 4    Beverly Hills, California 90212
      Telephone: (310) 388-4849
 5    Facsimile: (310) 388-4869
 6    Attorneys for Defendant
      UNITED AIRLINES, INC.
 7

 8                               UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11    ARIEL SHACHAF, an individual;   )                 Case No.: 2:20-cv-9302
      VICKY SHACHAF, an individual    )
12                                    )                 NOTICE OF REMOVAL OF
                   Plaintiffs,        )                 CIVIL ACTION PURSUANT TO
13                                    )                 28 U.S.C. § 1441 ON THE
            vs.                       )                 GROUNDS OF DIVERSITY OF
14                                    )                 CITIZENSHIP UNDER 28 U.S.C. §
      UNITED AIRLINES, INC., and DOES )                 1332
15    1-100, inclusive,               )
                                      )
16                 Defendants.        )
                                      )
17

18    TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
19    CENTRAL DISTRICT OF CALIFORNIA:
20            Defendant United Airlines, Inc. (hereinafter, “United”), by and through its
21    attorneys at Victor Rane Group, hereby removes this pending action from the
22    Superior Court of the State of California for the County of Los Angeles to the
23    United States District Court for the Central District of California on the following
24    grounds:
25            1.      On June 26, 2020, there was filed in the Superior Court of the State of
26    California for the County of Los Angeles the attached summons and complaint
27    bearing Case No. 20STCV24320 in the records and files of that court. True and
28    correct copies of the summons and complaint filed in the state court are attached as
      NOTICE OF REMOVAL OF CIVIL ACTION PURSUANT TO
      28 U.S.C. § 1441 ON THE GROUNDS OF DIVERSITY OF
      CITIZENSHIP UNDER 28 U.S.C. § 1332
      CASE NO.: 2:20-CV-9302
                                                     Case 2:20-cv-09302 Document 1 Filed 10/09/20 Page 2 of 4 Page ID #:2




                                                 1    Exhibit A.
                                                 2             2.       United received the summons and complaint on September 10, 2020.
                                                 3    Accordingly, the time for removal as set forth in 28 U.S.C. § 1446(b) has not yet
                                                 4    elapsed. See Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 356
                                                 5    (1999).
                                                 6             3.       On October 8, 2020, United filed its answer to plaintiffs’ complaint, a
                                                 7    true and correct copy of which is attached as Exhibit B.
                                                 8             4.       This is a civil action by plaintiffs Ariel Shachaf and Vicky Shachaf
                                                 9    (hereinafter, “plaintiffs”) against United for personal injuries allegedly arising
                                                10    from an incident on a United flight from Orlando, Florida to Los Angeles,
                                                11    California on September 9, 2018. (See Exhibit A, p. 4.)
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                12             5.       The Court has original jurisdiction based on the existence of diversity
               Telephone: (310) 388-4849
VICTOR RANE




                                                13    of citizenship between the parties pursuant to 28 U.S.C. § 1332 wherein the matter
                                                14    in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,
                                                15    and is one which may be removed to this Court by United pursuant to the
                                                16    provisions of 28 U.S.C. § 1441(b).
                                                17             6.       United is informed and believes that plaintiff Ariel Shachaf is a
                                                18    resident and citizen of the State of California for the purposes of 28 U.S.C. § 1332.
                                                19             7.       United is informed and believes that plaintiff Vicky Shachaf is a
                                                20    resident and citizen of the State of California for the purposes of 28 U.S.C. § 1332.
                                                21             8.       United is now, and at all times relevant to this action was, a
                                                22    commercial air carrier organized and existing under the laws of the State of
                                                23    Delaware with its principal place of business located in Chicago, Illinois.
                                                24             9.       Defendants identified as “DOES 1 TO 100 Inclusive” in plaintiffs’
                                                25    complaint are merely fictitious parties against whom no cause of action can be
                                                26    validly alleged. To the best of United’s information and belief, no fictitiously
                                                27    designated defendant has been served with process. The citizenship of defendants
                                                28    sued under fictitious names, therefore, must be disregarded pursuant to 28 U.S.C. §
                                                      NOTICE OF REMOVAL OF CIVIL ACTION PURSUANT TO
                                                      28 U.S.C. § 1441 ON THE GROUNDS OF DIVERSITY OF
                                                                                                      -2-
                                                      CITIZENSHIP UNDER 28 U.S.C. § 1332
                                                      CASE NO.: 2:20-CV-9302
                                                     Case 2:20-cv-09302 Document 1 Filed 10/09/20 Page 3 of 4 Page ID #:3




                                                 1    1441(b)(1).
                                                 2             10.      Plaintiffs allege damages for personal injuries against United. (See
                                                 3    Exhibit A). Because § 425.10 (b) of the California Code of Civil Procedure
                                                 4    prevents a plaintiff in an action for personal injury from claiming a specific dollar
                                                 5    amount of actual damages in the complaint, plaintiffs’ complaint does not specify
                                                 6    the amount of damages they attribute to any personal injury.
                                                 7             11.      However, the failure of the complaint to allege the total amount of
                                                 8    monetary relief sought by plaintiffs does not deprive this Court of jurisdiction. See
                                                 9    e.g., White v. JC Penny Life Ins. Co., 861 F. Supp. 25, 26 (S.D. W. Va. 1994).
                                                10    United need only establish by a preponderance of the evidence that plaintiffs’
                                                11    claims exceed the jurisdictional minimum (see Sanchez v. Monumental Life Ins,
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                12    Co., 102 F. 3d 398, 404 (9th Cir. 1996)), and for purposes of considering the
               Telephone: (310) 388-4849
VICTOR RANE




                                                13    amount at issue, the Court must presume that plaintiffs will prevail on each and
                                                14    every one of their claims. See Snyder v. Harris, 394 U.S. 332, 225 (1969).
                                                15             12.      The preponderance of the evidence here establishes that plaintiffs are
                                                16    seeking damages in excess of $75,000. Plaintiffs allege causes of action for
                                                17    general negligence, premises liability, and loss of consortium against United.
                                                18    (Exhibit A, pp. 4-6.) Plaintiffs alleged damages include compensatory damages,
                                                19    wage loss, hospital and medical expenses, general damage, loss of earning
                                                20    capacity, and loss of consortium. (Id. at p. 3.) Plaintiff Ariel Shachaf claims that
                                                21    he sustained “severe physical and emotional injuries” as a result of the incident.
                                                22    (Id. at p. 6, ¶¶ 7-8.) Plaintiffs claim that Ariel Schachaf “has been unable to
                                                23    perform the duties of a husband that he can no longer assist with housework,
                                                24    participate in family, recreational or social activities with plaintiff [Vicky
                                                25    Shachaf], or contribute to the household income.” (Id. at p. 7.) Plaintiff Vicky
                                                26    Shachaf claims that she sustained “severe physical and psychological strains.”
                                                27    (Id.) Plaintiff Vicky Shachaf also alleges that plaintiff Ariel Shachaf is “no longer
                                                28    able to provide plaintiff [Vicky Shachaf] with love, companionship, affection,
                                                      NOTICE OF REMOVAL OF CIVIL ACTION PURSUANT TO
                                                      28 U.S.C. § 1441 ON THE GROUNDS OF DIVERSITY OF
                                                                                                      -3-
                                                      CITIZENSHIP UNDER 28 U.S.C. § 1332
                                                      CASE NO.: 2:20-CV-9302
                                                     Case 2:20-cv-09302 Document 1 Filed 10/09/20 Page 4 of 4 Page ID #:4




                                                 1    society, moral support, and solace,” and that he “will be unable to perform these
                                                 2    duties in the future. (Id.) Plaintiff Vicky Shachaf claims that she will be
                                                 3    “permanently deprived” of consortium. (Id.).
                                                 4            13.     Furthermore, in their settlement demand letter to United, plaintiffs
                                                 5    asserted that their past and future medical expenses are $225,099.85, which shows
                                                 6    that the amount in controversy substantially exceeds the jurisdiction amount. See
                                                 7    Cohn v. Petsmart, Inc., 281 F.3d 837, 839 (9th Cir. 2002) (“A settlement letter is
                                                 8    relevant evidence of the amount in controversy if it appears to reflect a reasonable
                                                 9    estimate of the plaintiff's claim.” (citation omitted)).
                                                10            14.     Accordingly, this action may be removed to this Court pursuant to the
                                                11    provisions of 28 U.S.C. § 1332, as there is complete diversity of citizenship
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                12    between the parties and the matter in controversy exceeds the sum or value of
               Telephone: (310) 388-4849
VICTOR RANE




                                                13    $75,000, exclusive of interest and costs.
                                                14            WHEREFORE, United prays that the above-entitled action now pending in
                                                15    the Superior Court of the State of California for the County of Los Angeles be
                                                16    removed to this Court pursuant to 28 U.S.C. §§ 1441 and 1332.
                                                17

                                                18    Dated: October 9, 2020                            Respectfully submitted
                                                19

                                                20                                                      By: /s/ Richard A. Lazenby
                                                21                                                         Richard A. Lazenby
                                                                                                           Michael Cutler
                                                22                                                         VICTOR RANE
                                                                                                           Attorneys for Defendant
                                                23                                                         UNITED AIRLINES, INC.

                                                24

                                                25

                                                26

                                                27

                                                28
                                                      NOTICE OF REMOVAL OF CIVIL ACTION PURSUANT TO
                                                      28 U.S.C. § 1441 ON THE GROUNDS OF DIVERSITY OF
                                                                                                         -4-
                                                      CITIZENSHIP UNDER 28 U.S.C. § 1332
                                                      CASE NO.: 2:20-CV-9302
